Conviction is for transporting intoxicating liquor, punishment being one year in the penitentiary.
No bills of exception are brought forward and no objections were made to the charge of the court.
The evidence is sufficient to support the verdict. Officers apprehended appellant while he was driving along the public road in an automobile. A pint bottle of whisky was found in his pocket and another empty bottle was in the car the contents having apparently been poured out on the seat of the car. The officers said appellant had been drinking.
Appellant defended on the ground that he knew nothing of the empty bottle found in the car, denied that he had been drinking or that the odor of whisky was on his breath or in the car, and claimed that the pint of whiskey found in his pocket was being taken by him for use of his little daughter and sister-in-law, both of whom were sick.
The defensive issues were properly submitted to the jury and we are not authorized to disturb the finding thereon.
The judgment is affirmed.
Affirmed.